DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, as the method is no longer claimed. 
Claim Rejections - 35 USC § 112
Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4
The claim recites “the surface of the first and/or the second foam on the top surface.” The creates an issue of antecedent basis due to the different number of “the surface.” The claim should read “a top surface of the first foam layer and/or a top surface of the second foam layer remote from the non-woven fabric …”
The claim recites “the rib structure is designed…” It is unclear what this limitation means, as it uncertain what is designed about the rib structure. 
The claim recites the “non-woven fabric consist of PET fibers and contains bicomponent fibers.” This limitation is closed with “consists of” and then reopens the limitation with “contains.” Therefore, it is uncertain what the non-woven fabric truly limits. For a closed construction, the claim needs to recite “non-woven fabric consist of PET fibers and bicomponent fibers.” 
The claim recites “ the first and second layers have different densities, loss factors and/or modulus of elasticity” and then recites “properties of the loss factor, density and modulus of elasticity of the first and second foaming systems are mutually different.” First, it is uncertain if foaming systems are different from foam layers, which creates an issue of antecedent basis that renders these limitations and claim indefinite. Second, the recites two different limitations regarding the difference of the loss factor, density and modulus of elasticity. 
Claims 5-7 are rejected due to their dependency on Claim 4.
Regarding Claim 5, the claim recites “A highly absorbing… claim 4” This creates an issue of antecedent basis as there is already “a highly absorbing…” in Claim 4. This renders the claim indefinite. The claims recites “the surface of the first foam.” However, there are multiple 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 7, the claim recites the first and second foam has bubble voids. This fails to further limit Claim 4, as foams inherently have a bubble voids. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 4 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b). 
Response to Arguments
Applicant’s arguments have been fully considered but are moot due to the §112 rejections.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781